DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II directed to claims 8-17 in the reply filed on 02/01/2021 is acknowledged.  The election is made final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US 20080202709).


An architectural-structure covering (as depicted in Fig. 1) comprising: a rotatable member (at 102) rotatable about a longitudinal axis in an extension direction and a retraction direction (it can perform this function as claimed when being raised or lowered); a covering portion (via 106/108); and an operating system operably associated with said rotatable member, the operating system (as depicted in Fig. 24 for example) comprising: 
a transmission (at 124/148/etc. as depicted in Fig. 24 for example) to [intended use] selectively transmit an input torque to said rotatable member (it can perform this function as claimed); a shift arm (at 120) for [intended use] selectively engaging said transmission for transitioning said operating system between a retraction mode and an extension mode (it can perform this function as claimed); and an operating element (such as at 116 for example) operable to [intended use] supply said input torque, and for [intended use] selectively transitioning said shift arm between said retraction mode and said extension mode (it can perform these functions as claimed); wherein said shift arm is movable [capable of moving; functional use language] in one of a first direction and a second direction for transitioning said operating system between said retraction mode and said extension mode (as seen between fig. 25 and 25A); and wherein said first and second directions are transverse to a longitudinal axis of the architectural-structure covering (as can be understood when looking at fig. 1 with fig.’s 25 and 25A).  

    PNG
    media_image1.png
    477
    627
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    530
    667
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    512
    654
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    541
    660
    media_image4.png
    Greyscale

Regarding claim 9, 
The covering of claim 8, wherein said first direction is one of a forward or rearward direction with respect to an operator positioned in front of said covering portion, said second direction is said other one of said forward or rearward direction (as can be understood when looking at fig. 1 with fig.’s 25 and 25A) .  


The covering of claim 8, wherein in said retraction mode, said shift arm engages said transmission to [intended use] prevent rotation of said rotatable member in said extension direction (as depicted in Fig. 25 it prevents counter-clockwise rotation thereby being able to perform the function as claimed when interpreted with the broadest reasonable interpretation as recited).  
Regarding claim 11, 
The covering of claim 10, wherein in said extension mode, said shift arm is disengaged from said transmission to permit rotation of said rotatable member in said extension direction (as depicted in Fig. 25A).  



Regarding claim 12, 
The covering of claim 8, further comprising a base, said shift arm being pivotably coupled to said base (via 138; see fig.’s 24 and 25A for example).  
Regarding claim 13, 
The covering of claim 12, wherein said shift arm includes a projection (at 144) for [intended use] engaging said transmission when said shift arm is in said retraction mode (see fig.’s 24 and 25 for example).  

The covering of claim 13, wherein said transmission includes a ring gear (at 124 in fig. 25) including one or more projections (formed by the gear teeth), said projection formed on said shift arm intermeshing with said one or more projections formed on said ring gear in said retraction mode to prevent rotation of said ring gear (it prevents rotation counter-clockwise, thereby meeting the limitation recited when interpreted with the broadest reasonable interpretation).  
Regarding claim 15, 
The covering of claim 14, wherein, when said shift arm is in said extension mode, said projection formed on said shift arm is spaced from said one or more projections formed on said ring gear to permit rotation of said ring gear (see fig. 25A for example).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 16 and 17 are rejected under 35 U.S.C. 103 as obvious over Anderson as applied above, and further in view of Fujita et al. (US 20100018656).
Regarding claims 16 and 17, all of the elements have been discussed above except: (for claim 16) wherein said base includes a lower surface and an opening passing through said lower surface, said lower surface including a first surface, a second surface, and a junction connecting said first and second surfaces...  (claim 17) wherein said junction is adapted and configured to resist movement of said operating element.  Therefore attention is directed to Fujita which teaches that a base includes a lower surface and an opening passing through said lower surface, said lower surface including a first surface, a second surface, and a junction connecting said first and second surfaces (see fig. 24 at 144/150/52/etc.)...  (claim 17) wherein said junction is adapted and configured to [intended use] resist movement of said operating element (see fig. 24).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided Anderson with an opening passing through surfaces and junction [as claimed] as taught by Fujita in order to provide the predictable and expected result of providing a lower 

    PNG
    media_image5.png
    735
    522
    media_image5.png
    Greyscale

Conclusion
Contact Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P CAHN whose telephone number is (571)270-5616.  The examiner can normally be reached on M-F 10-8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHERINE MITCHELL can be reached on 5712727069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application 
	/DANIEL P CAHN/          Primary Examiner, Art Unit 3634